Citation Nr: 1314199	
Decision Date: 04/30/13    Archive Date: 05/15/13

DOCKET NO.  09-37 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include as secondary to service-connected hypertension. 

2. Entitlement to an evaluation in excess of 60 percent for hypertension with hypertensive nephropathy and aortic sclerosis without stenosis.  

3. Entitlement to an evaluation in excess of 40 percent for diabetes mellitus.  

4. Entitlement to an evaluation in excess of 30 percent for gastroparesis. 

5. Entitlement to a compensable evaluation for hypertensive retinopathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975, and from July 1982 to July 1985.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

During the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The Veteran initially filed a claim for entitlement to service connection for a myocardial infarct, or heart attack; however, the evidence of record demonstrates diagnoses of left ventricular hypertrophy, non-ST elevation myocardial infarction, cardiomyopathy, mitral regurgitation, and left atrial enlargement.  (Note: service connection is already in effect for hypertension).  As such, the issue has been recharacterized as a heart disorder, as reflected on the title page. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issues of entitlement to an evaluation in excess of 60 percent for hypertension with hypertensive nephropathy and aortic sclerosis without stenosis, entitlement to an evaluation in excess of 40 percent for diabetes mellitus, entitlement to an evaluation in excess of 30 percent for gastroparesis, and entitlement to a compensable evaluation for hypertensive retinopathy, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's service-connected hypertension at least as likely as not caused a heart disorder, mild left atrial enlargement, moderate left ventricular hypertrophy, and mitral regurgitation, status post non-ST elevation myocardial infarction. 


CONCLUSION OF LAW

The criteria for service connection for a heart disorder are met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012); Allen v. Brown , 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for a heart disorder, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal. See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended to codify the holding in Allen.  The amended regulation, however, contains a more stringent standard for establishing secondary service connection than the holding in Allen in that the medical evidence must establish a pre-aggravation baseline level of severity of the nonservice- connected disability before aggravation will be conceded. See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  Since the Veteran's claims were pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the regulatory change on October 10, 2006, which is more favorable to the Veteran.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay statements do not constitute competent medical evidence for these purposes. Lay testimony, however, is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran seeks service connection for a heart disorder on a secondary basis.  Specifically, she asserts that her heart disorders, variously diagnosed as left ventricular hypertrophy, non-ST elevation myocardial infarction, cardiomyopathy, mitral regurgitation, and left atrial enlargement, are etiologically related to, or caused by her service-connected hypertension. See also Clemons, supra.  

The evidence reflects that the Veteran presented to the emergency room in April 2006 with complaints of chest pressure and a squeezing sensation in the left chest area, without radiation.  There was associated dyspnea, nausea, lightheadedness, and vomiting.  She was admitted with a diagnoses of chest pressure, along with several noted risk factors, including uncontrolled hypertension, and cardiomyopathy, which was noted as "likely" secondary to prolonged hypertension and coronary artery disease (the latter of which she was later confirmed as not having). See Kaiser Permanente Treatment Records.  

Upon admission to the hospital, the Veteran was found to have elevated troponin levels.  Chest x-rays were normal, with the exception of cardiomegaly.  An EKG showed normal sinus rhythm.  She was placed on acute coronary syndrome medications and discharged with a diagnosis of non-ST elevation myocardial infarction (status post rule out for pulmonary embolism).  She was then transferred to a VA facility for treatment of the above. 

Upon admission to the VA medical facility, the Veteran was provisionally diagnosed with "NSTEMI (non-ST elevation myocardial infarction versus demand ischemia," and severe hypertension.  She reported a baseline heart rate in the 50's with associated fatigue.  A cardiac catherization was performed which showed that there was no angiographically significant coronary artery disease to explain the NSTEMI and/or elevated troponin levels.  An EKG did not reveal a confirmed myocardial infarction; however, it did show moderate left ventricular hypertrophy; mitral regurgitation; and left atrial enlargement.  It was noted that her previous EKG conducted in 1999 likewise showed severe left ventricular hypertrophy, but no significant valvular disease.  

The Veteran underwent a VA heart examination in November 2008 in order to assess the current nature and etiology of her heart disorders.  She reported that she was diagnosed with a myocardial infarction in April 2006.  She reported current, occasional chest discomfort and tiredness/fatigue.  The examiner estimated that she was capable of approximately 6 to 7 METS of exertion.  She noted that her most recent EKG confirmed severe left ventricular hypertrophy with hypertension.  The pertinent diagnostic assessment was hypertension, left ventricular hypertrophy, and left atrial enlargement and aortic sclerosis.  The examiner noted that myocardial infarction could not be diagnosed/confirmed since the Veteran's claims file was not available for review. 

In light of the foregoing, the Veteran's claims file was forwarded to the VA examiner for an addendum opinion in June 2009.  After review of the pertinent private and VA records, the VA examiner stated that the Veteran had an episode of chest pain in April 2006 without a definitive diagnosis of coronary disease or myocardial infarction, and a non-specific mildly elevated troponin, which was likely not caused by coronary ischemia.  (Emphasis added).  He further noted that the April 2006 EKG showed aortic sclerosis, mild left atrial enlargement, moderate left ventricular hypertrophy, and mitral regurgitation, likely related to hypertension.  However, the subsequently conducted cardiac catheterization showed no angiographically significant coronary artery disease to explain the elevated troponin levels.  The examiner noted that the cardiac diagnosis was severe left ventricular hypertrophy.  

With respect to the claimed myocardial infarction, the VA examiner explained that the documented septal Q waves shown on EKGs studies were not diagnostic; rather, he explained that septal Q waves are commonly found in asymptomatic people with no coronary artery disease, as in the Veteran's case.  Therefore, the examiner opined that the diagnosis of myocardial infarction could not be made with any degree of certainty in light of the available information, and that the Veteran most likely did not suffer myocardial infarction in April 2006.  He also noted that the mild elevation in troponin levels was non-specific and could not be used as a diagnostic criteria given the Veteran's chronic renal failure. 

In spite of the foregoing, the VA examiner again confirmed that the Veteran likely had left ventricular hypertrophy (in addition to the mild left atrial enlargement and mitral regurgitation noted above) related to her hypertension, per the 2006 EKG.  

The Board finds that the evidence of record supports a finding of service connection for a heart disorder.  First, there are currently diagnosed heart disabilities. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  The November 2008 VA examiner diagnosed current heart disabilities of left ventricular hypertrophy, left atrial enlargement, and mitral regurgitation, and aortic sclerosis (the latter of which is evaluated as a component of the service-connected hypertension with hypertension nephropathy).  Second, the most probative medical evidence of record demonstrates that these heart disorders were caused by the service-connected hypertension. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  In this regard, while the June 2009 VA examiner confirmed that the Veteran did not likely suffer a myocardial infarction in April 2006, he did state that the diagnosed mild left atrial enlargement, moderate left ventricular hypertrophy, and mitral regurgitation, were likely related to the longstanding, severe hypertension, per the contemporaneous EKGs.  The Board assigns significant probative value to this opinion; it was based upon a review of the relevant facts, to include medical records, and the examiner provided supporting rationale. See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

The Board notes that there are no medical opinions of record to the contrary.  

Accordingly, the most probative evidence of record demonstrates that the Veteran's current heart disabilities are caused by her service-connected hypertension. Resolving all reasonable doubt in favor of the Veteran, service connection for a heart disorder is warranted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a heart disorder, to include mild left atrial enlargement, moderate left ventricular hypertrophy, and mitral regurgitation, status post non-ST elevation myocardial infarction, is granted.


REMAND

In June 2007, the Veteran expressed disagreement with a May 2007 rating decision which, inter alia, denied entitlement to an evaluation in excess of 60 percent for hypertension with hypertensive nephropathy and aortic sclerosis without stenosis, entitlement to an evaluation in excess of 40 percent for diabetes mellitus, entitlement to an evaluation in excess of 30 percent for gastroparesis and entitlement to a compensable evaluation for hypertensive retinopathy.  However, the RO did not issue a statement of the case with regard to the aforementioned issues.  

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of: (1) entitlement to an evaluation in excess of 60 percent for hypertension with hypertensive nephropathy and aortic sclerosis without stenosis; (2) entitlement to an evaluation in excess of 40 percent for diabetes mellitus; (3) entitlement to an evaluation in excess of 30 percent for gastroparesis; and (4) entitlement to a compensable evaluation for hypertensive retinopathy.   

The Veteran should be informed that she must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b). 

As above, if a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


